J-S53001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: TERMINATION OF PARENTAL             :   IN THE SUPERIOR COURT OF
    RIGHTS TO P.B.W.-V., A MINOR               :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: M.W., MOTHER, AND               :
    S.J.                                       :
                                               :
                                               :
                                               :   No. 1483 EDA 2020

                  Appeal from the Decree Entered July 1, 2020
                 In the Court of Common Pleas of Lehigh County
                    Orphans’ Court at No(s): No. A2019-0097


BEFORE:      SHOGAN, J., LAZARUS, J., and STRASSBURGER, J.*

MEMORANDUM BY SHOGAN, J.:                          FILED: JANUARY 25, 2021

        Appellants, M.W. (“Mother”) and Mother’s fiancé, S.J. (“Fiancé”), appeal

from the final decree dated June 30, 2020, and entered on July 1, 2020. The

decree dismissed Mother and Fiancé’s petition for adoption of P.B.W.-V.

(“Child”), born in August 2012, finding that they had not established good

cause for their failure to comply with 23 Pa.C.S. § 2901 or for the court to

extend the applicability of 23 Pa.C.S. § 2903 to Fiancé.               The decree

additionally dismissed as moot the companion petition to involuntarily




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S53001-20


terminate the parental rights of A.V., Child’s biological father (“Father”)

pursuant to 23 Pa.C.S. § 2511.1 After careful review, we affirm the decree.

       The record reflects that on December 20, 2019, Mother filed a petition

to terminate Father’s parental rights.2 Petition for Involuntary Termination of

Parental Rights, 12/20/19. Additionally, Appellants filed a joint petition for

adoption of Child. Petition for Adoption, 12/20/19. Child, Mother, and Fiancé

have resided together as a family unit since 2014.       N.T., 6/25/20, at 7.

Moreover, Fiancé has been Child’s sole father-figure throughout Child’s young

life. Id. at 19. Fiancé has been very involved with Child and his upbringing,

including feeding, changing diapers, participating in morning and bedtime

routines, and helping with homework. Id. at 8-9. Mother and Fiancé have

been engaged since 2016. Id. at 11, 20. They delayed their wedding due to

concerns regarding Mother’s and Child’s surnames following the marriage.3

Id. at 12, 15-16, 20.

       By orders dated December 27, 2019, the court directed Mother and

Fiancé to serve Father with the termination petition and to file a report of


____________________________________________


1Father did not file a separate appeal and did not participate in the instant
appeal.

2Mother and Fiancé sought to terminate Father’s parental rights pursuant to
23 Pa.C.S. § 2511(a)(1). Petition for Involuntary Termination of Parental
Rights, 12/20/19.

3 Mother and Fiancé mistakenly believed that Mother’s surname would
automatically change to Fiancé’s upon marriage, leaving Child with a different
surname. N.T., 6/25/20, at 12, 15-16, 20, 22-23.

                                           -2-
J-S53001-20


intention to adopt. The court additionally scheduled a termination hearing for

February 14, 2020. Subsequently, counsel entered her appearance on behalf

of Mother and Fiancé on January 14, 2020, and a report of intention to adopt

was filed on January 24, 2020.

       On January 31, 2020, a hearing on the petition for adoption was

scheduled for February 10, 2020. Pursuant to an order filed on February 12,

2020,4 the orphans’ court continued the termination hearing due to the

inability to serve Father, and all matters were re-listed for May 15, 2020. On

March 3, 2020, the orphans’ court filed an order stating:

       [Appellants] shall appear before the undersigned on May 15, 2020
       at 9:30 a.m. for a hearing to show cause why they should be
       permitted to proceed with the Petition For Adoption without the
       termination of Mother’s parental rights as required by 23 Pa.C.S.A.
       §2901, and why the statutory exception to such termination, set
       forth at 23 Pa.C.S.A. §2903, should be extended to apply to a
       minor’s adoption by a parent’s fiancé; and,

             IT IS FURTHER ORDERED that the [Petition for Involuntary
       Termination of Parental Rights] shall be removed from the
       May 15, 2020 Hearing List and a ruling upon [Appellants’] request
       for the appointment of a guardian ad litem and/or counsel for
       [Child] is deferred.1

              1 If [Appellants] fail to establish sufficient “cause” to
              permit the adoption without termination of Mother’s
              rights, the [Petition for Involuntary Termination of
              Parental Rights] would be rendered moot and there
              would be no need to require [Appellants] to locate and
              serve Father with the [Petition for Involuntary
              Termination of Parental Rights] and notice of hearing,
____________________________________________


4 The February 12, 2020 order bears a handwritten date of “February 20.”
However, the record reflects that the order was filed and docketed on
February 12, 2020.

                                           -3-
J-S53001-20


            or to rule upon Petitioners’ request for appointment of
            a guardian ad litem or counsel for the minor pursuant
            to 2[3] Pa. C.S.A. §2313(a).

Order, 3/3/20, at 1-2. The show-cause hearing was continued to June 25,

2020. Order, 4/29/20.

      The court held the show-cause hearing on June 25, 2020.            At the

hearing, Appellants were represented by counsel, and both Mother and Fiancé

testified remotely. N.T., 6/25/20, at 4. Father was not present or represented

by counsel. Following the hearing, in a final decree filed on July 1, 2020, the

orphans’ court concluded that Mother and Fiancé had neither established good

cause for their failure to comply with 23 Pa.C.S. § 2901 nor provided a basis

upon which the orphans’ court could extend the applicability of 23 Pa.C.S.

§ 2903 to Fiancé.    Thus, the court dismissed the petition for adoption.

Additionally, the orphans’ court dismissed the petition to involuntarily

terminate the parental rights of Father pursuant to 23 Pa.C.S. § 2511 as moot.

      Mother and Fiancé filed a timely notice of appeal on July 30, 2020, along

with a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b). The orphans’ court filed its Pa.R.A.P. 1925(a)

opinion on August 26, 2020.

      On appeal, Appellants raise the following issues for our review:

      1. Whether the [o]rphan’s [c]ourt abused its discretion and
      committed an error of law by determining, prior to a [h]earing on
      the [i]nvoluntary [t]ermination of [p]arental [r]ights, that the
      adoption of child by proposed adoptee was not permissible under
      the Pennsylvania Adoption Act[?]


                                     -4-
J-S53001-20


      2. Whether the [o]rphan’s [c]ourt abused its discretion and
      committed an error of law by determining that [Appellants] failed
      to establish “cause” under Section 2901, to permit an adoption
      without terminating biological Mother’s rights and adoption by
      proposed adoptee, prior to a [h]earing on the merits of the
      [i]nvoluntary [t]ermination of [p]arental [r]ights of biological
      [f]ather, and when sufficient evidence was presented to
      demonstrate that the proposed adoption would create a new
      parent-child relationship, create a new family unit, and further the
      best interests of the child[?]

      3. Whether the [o]rphan’s [c]ourt abused its discretion and
      committed an error of law by issuing a Final Decree and
      [d]ismissing as [m]oot the Petition for Involuntary Termination of
      Parental Rights of biological [f]ather before service of said Petition
      was ever made on biological [f]ather and before a [h]earing on
      the merits could be held[?]

      4. Whether the [o]rphan’s [c]ourt abused its discretion and
      committed an error of law by holding a separate Rule to Show
      Cause Hearing, not authorized or required by the Adoption Act, on
      [Appellants’] worthiness to proceed with a [h]earing on the
      [i]nvoluntary [t]ermination of [p]arental [r]ights of biological
      [f]ather and proposed [a]doption[?]

Appellants’ Brief at 6-7.

      The Adoption Act is codified at 23 Pa.C.S. §§ 2101-2938; we note that

in Pennsylvania, adoption is purely a statutory right. In re E.M.I., 57 A.3d

1278, 1284 (Pa. Super. 2012) (citation omitted). “[T]he interpretation and

application of a statute is a question of law that compels plenary review to

determine whether the court committed an error of law.”               Wilson v.

Transport Ins. Co., 889 A.2d 563, 570 (Pa. Super. 2005).             “As with all

questions of law, the appellate standard of review is de novo and the appellate

scope of review is plenary.” In re Wilson, 879 A.2d 199, 214 (Pa. Super.

2005) (en banc). Moreover:

                                      -5-
J-S53001-20


      [We] are constrained by the rules of statutory interpretation,
      particularly as found in the Statutory Construction Act.            1
      Pa.C.S.[] §§ 1501-1991. The goal in interpreting any statute is
      to ascertain and effectuate the intention of the General Assembly.
      Our Supreme Court has stated that the plain language of a statute
      is in general the best indication of the legislative intent that gave
      rise to the statute. When the language is clear, explicit, and free
      from any ambiguity, we discern intent from the language alone,
      and not from the arguments based on legislative history or “spirit”
      of the statute. We must construe words and phrases in the statute
      according to their common and approved usage. We also must
      construe a statute in such a way as to give effect to all its
      provisions, if possible, thereby avoiding the need to label any
      provision as mere surplusage.

Cimino v. Valley Family Medicine, 912 A.2d 851, 853 (Pa. Super. 2006)

(quoting Weiner v. Fisher, 871 A.2d 1283, 1285-1286 (Pa. Super. 2005));

see also 1 Pa.C.S. § 1921(b) (providing, inter alia, “The object of all

interpretation and construction of statutes is to ascertain and effectuate the

intention of the General Assembly.”). Pursuant to 1 Pa.C.S. § 1921(c), “[i]t

is only when the words of a statute are not explicit that a court may resort to

other considerations, such as the statute’s perceived purpose, in order to

ascertain legislative intent.”   Sternlicht v. Sternlicht, 876 A.2d 904, 909

(Pa. 2005) (internal quotation marks omitted). Finally, “it is presumed that

the legislature did not intend an absurd or unreasonable result. In this regard,

we … are permitted to examine the practical consequences of a particular

interpretation.”   Commonwealth v. Diakatos, 708 A.2d 510, 512 (Pa.

Super. 1998).

      The crux of Appellants’ appeal is that the orphans’ court erred in

addressing the validity of the proposed adoption prior to the requested

                                      -6-
J-S53001-20


termination of Father’s parental rights and a termination hearing. Appellants’

Brief at 16-25. Appellants maintain that an intended or anticipated adoption

is sufficient to require a termination hearing. Id. at 16. They assert “The

relevant caselaw supports the argument that a factual averment of an intent

to adopt is sufficient to obtain a hearing on the termination petition. Then, at

the termination hearing, the court must then evaluate the ‘proposed adoption’

that was averred in the petition.” Id. at 24-25. Appellants continue:

      The [o]rphan’s [c]ourt in this matter improperly scrutinized the
      “anticipated adoption” before, and outside the context of, a
      termination hearing. The [o]rphan’s [c]ourt did not engage in an
      analysis of the termination petition, which includes consideration
      of the “anticipated adoption” per Section 2511(b), because a
      hearing on same was [n]ever held.

Id. at 17. Appellants contend “The [o]rphan’s [c]ourt erroneously generated

its own procedure, holding a hearing on a proposed adoption before a hearing

on the termination of parental rights.” Id. at 21.

      As noted above, adoption is a purely statutory right. E.M.I., 57 A.3d at

1284. Our Supreme Court has held:

      To effect an adoption, the legislative provisions of the Adoption
      Act must be strictly complied with. [In re Adoption of
      E.M.A., 409 A.2d 10, 11 (Pa. 1979)]. Thus, our analysis is focused
      entirely on the relevant statutory provisions.

      The Adoption Act provides that “[a]ny individual may be adopted,
      regardless of his age or residence.” 23 Pa.C.S. § 2311. Similarly,
      “[a]ny individual may become an adopting parent.” [Id.] at §
      2312. Section 2701 sets forth the requisite contents of a petition
      for adoption filed by a prospective adoptive parent. …




                                     -7-
J-S53001-20


In re Adoption of R.B.F., 803 A.2d 1195, 1199 (Pa. 2002). The Adoption

Act provides, in part, as follows:

      A petition for adoption shall set forth:

            (1) The full name, residence, marital status, age,
            occupation, religious affiliation and racial background
            of the adopting parent or parents and their
            relationship, if any, to the adoptee.

            (2) That the reports under sections 2530 (relating to
            home study and preplacement report), 2531 (relating
            to report of intention to adopt) and 2533 (relating to
            report of intermediary) have been filed, if required.

            (3) The name and address of the intermediary, if any.

            (4) The full name of the adoptee and the fact and
            length of time of the residence of the adoptee with the
            adopting parent or parents.

            (5) If there is no intermediary or if no report of the
            intermediary has been filed or if the adoptee is over
            the age of 18 years, all vital statistics and other
            information enumerated and required to be stated of
            record by section 2533, so far as applicable.

            (6) If a change in name of the adoptee is desired, the
            new name.

            (7) That all consents required by section 2711
            (relating to consents necessary to adoption) are
            attached as exhibits or the basis upon which such
            consents are not required.

            (8) That it is the desire of the petitioner or the
            petitioners that the relationship of parent and child be
            established between the petitioner or petitioners and
            the adoptee.

            (9) If no birth certificate or certification of registration
            of birth can be obtained, a statement of the reason
            therefor and an allegation of the efforts made to

                                       -8-
J-S53001-20


           obtain the certificate with a request that the court
           establish a date and place of birth at the adoption
           hearing on the basis of the evidence presented.

23 Pa.C.S. § 2701.

     As to consent to adoption, 23 Pa.C.S. § 2711 states, in part, as follows:

     (a) General rule.--Except as otherwise provided in this part,
     consent to an adoption shall be required of the following:

           (1) The adoptee, if over 12 years of age.

           (2) The spouse of the adopting parent, unless they
           join in the adoption petition.

           (3) The parents or surviving parent of an adoptee who
           has not reached the age of 18 years.

           (4) The guardian of an incapacitated adoptee.

           (5) The guardian of the person of an adoptee under
           the age of 18 years, if any there be, or of the person
           or persons having the custody of the adoptee, if any
           such person can be found, whenever the adoptee has
           no parent whose consent is required.

                                   * * *

     (d) Contents of consent.--

           (1) The consent of a parent of an adoptee under 18
           years of age shall set forth the name, age and marital
           status of the parent, the relationship of the consenter
           to the child, the name of the other parent or parents
           of the child and the following:

                 I hereby voluntarily and unconditionally
                 consent to the adoption of the above
                 named child.

                 I understand that by signing this consent
                 I indicate my intent to permanently give
                 up all rights to this child.



                                    -9-
J-S53001-20


                  I understand such child will be placed for
                  adoption.

                                    * * *

23 Pa.C.S. § 2711(a)(1)-(5), (d).

      Further, as to retention of parental rights, the Adoption Act states:

      Unless the court for cause shown determines otherwise, no decree
      of adoption shall be entered unless the natural parent or parents’
      rights have been terminated, the investigation required by Section
      2535 (relating to investigation) has been completed, the report of
      the intermediary has been filed pursuant to Section 2533 (relating
      to report of intermediary) and all other legal requirements have
      been met. If all legal requirements have been met, the court may
      enter a decree of adoption at any time.

23 Pa.C.S. § 2901. However, 23 Pa.C.S. § 2903 provides an exception to

Section 2901:

      Whenever a parent consents to the adoption of his child by his
      spouse, the parent-child relationship between him and his child
      shall remain whether or not he is one of the petitioners in the
      adoption proceeding.

23 Pa.C.S. § 2903; see also Adoption of R.B.F., 803 A.2d at 1199-1200

(remanding for a determination of cause pursuant to Section 2901 and stating,

“Thus, absent a qualifying provision appearing elsewhere in the Adoption Act,

it is clear from a plain reading of these sections that a legal parent must

relinquish his parental rights in order to consent to the adoption of his child

by a non-spouse.”).

      With respect to the filing of a petition to terminate parental rights, the

Adoption Act states:




                                    - 10 -
J-S53001-20


       (a) Who may file.--A petition to terminate parental rights with
       respect to a child under the age of 18 years may be filed by any
       of the following:

              (1) Either parent when termination is sought with
              respect to the other parent.

              (2) An agency.

              (3) The individual having custody or standing in loco
              parentis to the child and who has filed a report of
              intention to adopt required by section 2531 (relating
              to report of intention to adopt).

              (4) An attorney representing a child or a guardian ad
              litem representing a child who has been adjudicated
              dependent under 42 Pa.C.S. § 6341(c) (relating to
              adjudication).

       (b) Contents.--The petition shall set forth specifically those
       grounds and facts alleged as the basis for terminating parental
       rights. The petition filed under this section shall also contain an
       averment that the petitioner will assume custody of the child until
       such time as the child is adopted. If the petitioner is an agency it
       shall not be required to aver that an adoption is presently
       contemplated nor that a person with a present intention to adopt
       exists.

23 Pa.C.S. § 2512(a), (b).5         As suggested by Section 2512(b), where an

agency is not involved, there must be a contemplated or intended adoption.

____________________________________________


5   During the pendency of this appeal, Section 2512(b) was amended as
follows:

       (b) Contents.--The following apply:

              (1) The petition shall set forth specifically those
              grounds and facts alleged as the basis for terminating
              parental rights.




                                          - 11 -
J-S53001-20


       A petition to terminate a natural parent’s parental rights, filed by
       one natural parent against the other under Section 2512(a)(1), is
       cognizable only if an adoption of the child is foreseeable. Even
       when a Section 2512(a)(1) petition might satisfy the statutory
       requirements for termination, a court still cannot grant the
       petition without a corresponding plan for an anticipated adoption
       of the child. A “contemplated adoption” is required in this context
       because Section 2512(a)(1) was not designed as a punitive
       measure to penalize an ineffective or negligent parent.

E.M.I., 57 A.3d at 1285 (internal citations omitted).

       Lastly, we highlight the holding from In re Adoption of M.R.D., 145

A.3d 1117 (Pa. 2016).           In that case, our Supreme Court reversed the

termination of a father’s parental rights where a mother, without relinquishing

her parental rights to the child, sought to terminate the father’s parental

rights. Mother endeavored to terminate the father’s parental rights in order

for the maternal grandfather to adopt the child. In finding there was not a

valid contemplated adoption, our Supreme Court stated:



____________________________________________


              (2) Except as provided in paragraph (3), the petition
              filed under this section shall also contain an averment
              that the petitioner will assume custody of the child
              until such time as the child is adopted.

              (3) If the petitioner is a parent and section 2514
              (relating to special provisions when child conceived as
              a result of rape or incest) applies, or if the petitioner
              is an agency, the petitioner shall not be required to
              aver that an adoption is presently contemplated nor
              that a person with a present intention to adopt exists.

23 Pa.C.S. § 2512(b). However, the amended version does not impact our
analysis as it applies only to petitions to involuntarily terminate parental rights
filed on or after December 28, 2020.

                                          - 12 -
J-S53001-20


            Section 2512(a) of the Adoption Act sets forth the parties
     who may file a petition for involuntary termination, including, inter
     alia, a parent or agency. In contrast to an agency petition, a
     parent petitioning to terminate parental rights of the child’s other
     parent must file a termination petition containing an averment
     that the petitioner will assume custody of the child until such
     time as the child is adopted. Thus, the petitioning parent must
     demonstrate that an adoption of the child is anticipated in order
     for the termination petition to be cognizable. Section 2512(b)’s
     adoption requirement is consistent with the rationale behind
     permitting the involuntary termination of a parent’s rights, which
     we have explained is to dispense with the need for parental
     consent to adoption when, by choice or neglect, a parent has failed
     to meet the continuing needs of the child, rather than to punish
     an ineffective or negligent parent, or provide a means for changing
     the surname of the child.

            Because a termination petition filed by one parent against
     the other must occur in the context of an anticipated adoption,
     and because adoption is a statutory right, we note that the parent
     seeking termination must strictly comply with all pertinent
     provisions of the Adoption Act in order for the adoption to be valid.
     While the Adoption Act provides that “[a]ny individual may
     become an adopting parent,” 23 Pa.C.S. [§ 2312], relevant to the
     instant matter, Section 2711 of the Act requires the parent
     seeking termination to consent to the adoption and to relinquish
     his or her parental rights. Requiring parental consent to the
     adoption and the relinquishment of his or her parental rights
     permits the child and the adoptive parent or parents to establish
     a new parent-child relationship. Thus, where no new parent-child
     relationship is contemplated, the involuntary termination of
     parental rights is not permitted under the Adoption Act.

                                    * * *

     The purpose behind the termination or relinquishment of an
     existing parent’s rights prior to an adoption is to facilitate a “new
     parent-child relationship” between the child and the adoptive
     parent, and to protect “the integrity and stability of the new family
     unit.”




                                    - 13 -
J-S53001-20


Adoption of M.R.D., 145 A.3d at 1120, 1127-1128 (emphasis in original)

(some internal citations and quotation marks omitted) (footnotes omitted).6

       In the instant case, the orphans’ court determined that the petition for

adoption should be dismissed, and the termination petition was moot. The

orphans’ court reasoned as follows:

              Because adoption is a purely statutory right and the
       legislative provisions of the Adoption Act must be strictly complied
       with, In re Adoption of E.M.A., 487 Pa. 152, 155, 409 A.2d 10,
       11 (Pa. 1979), we dismissed the Petition for Adoption for failure
       to comply with the consent requirements and dismissed [the
       termination petition] as moot because it cannot be considered
       without a viable pending adoption, See 23 Pa.C.S. § 2512(b); In
       re E.M.I., 57 A.3d 1278, 1286 (Pa. Super. 2012) (termination
       petition of one biological parent against the other, per Section
       2512(a)(1), is cognizable only as an aid to adoption).

       A legal parent must relinquish her parental rights in order to
       consent to the adoption of her child by a non-spouse. In re
____________________________________________


6   The Court in Adoption of M.R.D. also recognized:

       By contrast, in second-parent adoption cases in which the
       relinquishment of a parent’s rights is not required—i.e.,
       stepparent adoptions and adoptions by same-sex couples—
       relinquishment of the parent’s rights is unnecessary, and indeed
       damaging. In such cases, the parent and the prospective adoptive
       parent are committed partners—that is, they are involved in a
       horizontal relationship, are equals as between each other, and are
       equals with respect to the child. Adoption in such circumstances
       allows the prospective adoptive parent to create a new parent-
       child relationship with the legal parent’s child and a family
       unit together with the co-parent to whom he or she is committed.
       Thus, because the legal parent and prospective parent in second-
       parent adoption cases are part of the same family unit, the
       relinquishment requirement undermines, rather than promotes,
       family stability.

M.R.D., 145 A.3d at 1128 (emphasis in original).


                                          - 14 -
J-S53001-20


     Adoption of R.B.F., 569 Pa. at 276, 277, 803 A.2d at 1199
     (referencing 23 Pa.C.S. § 2903). The language of 23 Pa.C.S.
     § 2901 permits a petitioner to demonstrate by clear and
     convincing evidence why, in a particular case, he or she cannot
     meet the statutory requirements. Id., 569 Pa. at 283, 803 A.2d
     at 1203. The exercise of this discretion by the court does not open
     the door to unlimited adoptions by legally unrelated adults. Id.,
     569 Pa. at 280, 803 A.2d at 1202. We exercised our discretion in
     holding a hearing to give [Appellants] the opportunity to provide
     clear and convincing evidence as to why they could not meet the
     statutory requirements.

            [Appellants’]  testimony    clearly   and    unequivocally
     established that they had not married before instituting adoption
     proceedings because of their mistaken belief that Mother’s
     surname would automatically change to [Fiancé’s] surname upon
     their marriage, and Mother did not want the adoptee to question
     why his name was different from his mother’s name. This
     mistaken belief was corrected prior to the hearing. This is not a
     case where the [Appellants] cannot meet the statutory
     requirements, because, for example, one of the petitioners is
     involved in protracted and complex divorce proceedings that
     precludes remarriage in the foreseeable future, a case where a
     marriage would not be legal, or a case in which a marriage would
     have a significant adverse economic impact on one of the
     petitioners. In fact, [Appellants] have been engaged to be
     married since 2016 and are planning a wedding at this time. In
     other words, [Appellants] can satisfy the statutory requirements
     of the Adoption Act. They have simply chosen not to do so.

             Our ruling in this case is without prejudice to [Appellants’]
     re-filing both petitions, at such time as they can satisfy the
     requirements of 23 Pa.C.S. §§ 2901 and 2903.

Orphans’ Court Opinion, 8/26/20, at unnumbered 3-4 (citations to the record

omitted; footnote omitted).

     However, after careful review, we need not examine the orphans’ court’s

decision to address the proposed adoption prior to and separate from the

requested termination of Father’s parental rights.       Pennsylvania Rule of


                                    - 15 -
J-S53001-20


Appellate Procedure 302(a) provides for the waiver of issues not first raised

in the lower court (“Issues not raised in the lower court are waived and cannot

be raised for the first time on appeal.”). See Pa.R.A.P. 302(a) (providing for

waiver of issues not first raised in lower court); see also Fillmore v. Hill,

665 A.2d 514, 515-516 (Pa. Super. 1995) (stating, “to preserve an issue for

appellate review, a party must make a timely and specific objection at the

appropriate stage of the proceedings before the trial court. Failure to timely

object to a basic and fundamental error, such as an erroneous jury instruction,

will result in waiver of that issue.    On appeal, the Superior Court will not

consider a claim which was not called to the trial court’s attention at a time

when any error committed could have been corrected.”) (citations omitted).

      As stated, all of Appellants’ issues involve and assail the orphans’ court’s

decision to issue a ruling on the petition for adoption prior to and separate

from the termination of Father’s parental rights.      Appellants’ Brief at 6-7.

Critically, Appellants did not object to the orphans’ court’s cancellation of the

termination hearing and deferral of this issue pending the show-cause hearing.

“No objections were filed to the scheduling orders, which were clearly

premised upon the court’s view that the expenditure of time, effort and costs

to effectuate proper service of [the termination petition] was not warranted,

unless the Petition for Adoption could proceed without Mother relinquishing

her parental rights.” Orphans’ Court Opinion, 8/26/20, at unnumbered 2-3.

Furthermore, Appellants participated in the show-cause hearing and were


                                       - 16 -
J-S53001-20


represented by counsel. Nonetheless, counsel failed to assert any objection

to proceeding with a show-cause hearing prior to a hearing or decision with

respect to the petition for the involuntary termination of parental rights or the

failure to serve Father with said petition. Id. at unnumbered 3. Appellants’

lack of objection is demonstrated in the following interaction from the

beginning of the hearing:

      THE COURT: Good afternoon. You may be seated. You may sit
      down. I’m going to have you stand in a minute, so sit down.
      Okay.

            Good afternoon. We are here with regard to the matter of
      the adoption of [Child] … . The scheduled purpose for today is a
      hearing to show cause why the [c]ourt should permit the adoption
      to proceed without the termination of the mother’s parental rights
      as required by 23 Pa.C.S.[§] 2901.

            [Counsel], you are here on behalf of [Appellants]?

      [COUNSEL]: I am, Your Honor.

      THE COURT: Okay.       And are you prepared to proceed with a
      hearing?

      [COUNSEL]: Yes, Your Honor.

N.T., 6/25/20, at 4.

      Appellants failed to object to the proceedings and chose to move forward

with the show-cause hearing relative to the petition for adoption prior to a

ruling or hearing on the petition for the involuntary termination of parental

rights. Appellants cannot now challenge the orphans’ court’s procedure, and

their failure to object waived all of their issues on appeal. Pa.R.A.P. 302(a);




                                     - 17 -
J-S53001-20


Fillmore, 665 A.2d at 515-516. We, therefore, affirm the orphans’ court’s

decree.7

       Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/25/21




____________________________________________


7 We reiterate, however, that the orphans’ court’s decree was entered without
prejudice to Appellants’ ability to re-file both petitions and satisfy the
requirements set forth in the Adoption Act. Orphans’ Court Opinion, 8/26/20,
at unnumbered 4.

                                          - 18 -